Citation Nr: 0831567	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-36 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease in the thoracic spine, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran had active service in the United States Navy from 
May 1964 to July 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

A review of the record also shows that the rating for the 
veteran's service-connected asbestos-related pleural lung 
disease was reduced from 60 percent to 10 percent by an April 
2005 rating decision.  The veteran, in November 2005, while 
not expressly disagreeing with the reduction, alleged that 
his lung disease had worsened, and that he should be entitled 
to a higher level of compensation than the current 10 percent 
rating.  A statement of the case was issued; however, no 
substantive appeal was filed within the requisite time frame.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2007); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the Board does not have jurisdiction over this 
latter issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that his thoracic spine or 
mid-back disability is more disabling than currently 
evaluated.  

In response to the current claim, the RO scheduled the 
veteran for a comprehensive VA orthopedic examination.  The 
associated report, dated in November 2004, shows that the 
evaluation confirmed a diagnosis of degenerative joint 
disease of the thoracic spine.  Objectively, there was only 
slight limitation of motion noted but the examiner reported 
that the veteran is permanently unable to perform active 
employment.  The clinician added that the veteran could 
perform sedentary work but he lacked the skills and training 
to do so.  It is pertinent to note that the veteran has 
nonservice-connected disabilities, to include a low back 
disorder.

Nevertheless, the VA examination report indicates a 
substantial interference with employment due, at least in 
part, to the veteran's service-connected mid-back disability.  
While the Board does not itself have the authority to assign, 
in the first instance, a higher rating on an extraschedular 
basis, it may submit the case for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).   

The Board also notes that the most recent VA examination is 
over four years old, and hence is relatively dated in its 
ability to provide an accurate picture of the current level 
of the veteran's thoracic spine disability.  The veteran was 
scheduled for a VA examination in January 2006; however, he 
failed to report as requested.  The Board notes that failure 
to appear for an examination for an increase in rating case 
is grounds for a denial.  See 38 C.F.R. § 3.655.  However, 
there is no indication that the veteran was informed of this 
regulation.  The Board further notes that, in the SOC, the 
veteran was erroneously informed that a higher rating was not 
possible for his thoracic spine disability under the 
applicable rating criteria.  While it is true that service 
connection is not in effect for a low back or lumbosacral 
spine disability, it is not true that a rating in excess of 
10 percent for a thoracic spine disability is precluded by 
law.  Medical evidence is required to permit the Board to 
determine the degree of disability attributable to the 
service-connected as opposed to the nonservice-connected 
disorder.  See Waddell v. Brown, 5 Vet. App. 454 (1993).  In 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to a 
service-connected disability (here degenerative joint disease 
of the thoracic spine) from any other diagnosed disorder (in 
this case nonservice-disability of the low back or 
lumbosacral spine), VA must consider all symptoms in the 
adjudication of the claim.  As was eventually pointed out by 
the RO, the applicable criteria for rating diseases of the 
spine include those based upon limitation of motion of the 
thoracolumbar spine and the thoracic and lumbar spine 
segments move in unison.  38 C.F.R. § 4.71a, Diagnostic Code 
5242.  A higher rating is possible, to include based upon 
limitation of motion, unless it is determined that such 
functional limitation is due solely to nonservice-connected 
low back disability.

In view of the foregoing, to include the noted interference 
with employment, a more current examination is warranted.  
While the age of the April 2004 examination is not, in 
itself, necessarily a reason for remand (especially as he has 
failed to comply with VA instructions to report to a new 
examination), given that the veteran continues to assert that 
his condition has worsened and that it interferes with his 
ability to work, the Board determines that he should be 
provided another opportunity to present for an orthopedic 
examination to determine the current status of his back 
disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).    

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Board notes that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered 
in conjunction with a diagnostic code predicated on 
limitation of motion as in this case.  Johnson v. Brown, 9 
Vet. App. 7 (1996). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a 
comprehensive VA orthopedic examination 
for the purposes of determining the 
current severity of his service-connected 
thoracic spine disability.  The claims 
file should be furnished to the examiner 
for his or her review.  

The examination must include complete 
range of motion studies for the 
thoracolumbar spine and note the severity 
of any neurological impairment secondary 
to or associated with the veteran's 
degenerative joint disease of the thoracic 
spine that may be present.  

To the extent that is possible, the 
examiner should distinguish the functional 
limitation due to the veteran's service-
connected thoracic spine disability from 
any non-service-connected low back 
(lumbosacral spine) disability that may be 
present.  If no distinction can be made, 
the examiner should so state.

In addition, with respect to the 
veteran's degenerative joint disease of 
the thoracic spine, the examination 
should state whether it is at least as 
likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) of the 
thoracolumbar spine due to pain or flare-
ups of pain supported by adequate 
objective findings, or additional loss of 
motion due to weakness on movement, 
excess fatigability, incoordination, or 
any other relevant symptom or sign.  Any 
additional limitation of motion should be 
expressed in degrees.

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility. Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §  
3.655 (2007).  

3.  After completion of the examination, 
the claims file should be forwarded to the 
Director of VA's Compensation and Pension 
Service for consideration of an 
extraschedular evaluation based on marked 
interference with employment.   

4.  After completion to the extent 
possible of the directed development, and 
any additional development that is 
indicated by the state of the record, re-
adjudicate the veteran's claim.  If the 
veteran remains dissatisfied with the 
decision, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007)


